Exhibit 10.1


EXECUTION VERSION


THIRD AMENDMENT TO CREDIT AGREEMENT
AND ADDITIONAL TERM LOAN AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND ADDITIONAL TERM LOAN AGREEMENT,
dated as of May 20, 2016 (this “Agreement”) is entered into among Dycom
Industries, Inc., a Florida corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, have
entered into that certain Credit Agreement, dated as of December 3, 2012 (as
amended and restated by that certain First Amendment to Credit Agreement and
First Amendment to Pledge Agreement, dated as of April 24, 2015, as amended by
that certain Second Amendment to Credit Agreement, dated as of September 9,
2015, and as further amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);


WHEREAS, (a) pursuant to Section 2.01(c) of the Credit Agreement, the Borrower
has requested that the Incremental Lenders (as hereinafter defined) provide an
Additional Term Loan under the Credit Agreement in an aggregate principal amount
equal to $200,000,000 and (b) the Credit Parties have requested that the Lenders
party hereto amend the Credit Agreement as set forth below; and


WHEREAS, (a) each of the Incremental Lenders have agreed to provide a portion of
such Additional Term Loan as set forth on Schedule 2.01 attached hereto on the
terms and conditions set forth herein and (b) the Administrative Agent and the
Lenders agree to provide such requested amendments subject to the terms and
conditions herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Incorporation of Recitals. The recitals to this Agreement are incorporated
fully and made a part of this Agreement.


2.    Additional Term Loans.


(a)    Each of Bank of America, Wells Fargo Bank, National Association, SunTrust
Bank, PNC Bank, National Association, Citizens Bank, Goldman Sachs Bank USA,
Regions Bank and Florida Community Bank (each an “Incremental Lender” and
collectively, the “Incremental Lenders”) hereby agrees to provide a Term Loan
Commitment to the Borrower in an amount equal to its Term Loan Commitment set
forth on Schedule 2.01 attached hereto. Each Incremental Lender’s Applicable
Percentage of the aggregate amount of Term Loan Commitments as of the date
hereof shall be as set forth on Schedule 2.01 attached hereto. The existing
Schedule 2.01 to the Credit Agreement shall be deemed to be amended to include
the information set forth on Schedule 2.01 attached hereto.
(b)    Each Incremental Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to


1


CHAR1\1464890v5

--------------------------------------------------------------------------------




consummate the transactions contemplated hereby and by the Credit Agreement as
amended by this Agreement and to become a Lender under the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement, (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) it has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including pursuant to Section 3.01(e) of the Credit Agreement), duly
completed and executed by such Incremental Lender; and (b) agrees that it will
(i) independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents and (ii) perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
(c)    The Applicable Rate with respect to the Additional Term Loan established
pursuant to this Agreement shall be the Applicable Rate set forth in the Credit
Agreement.
(d)    The Maturity Date for the Additional Term Loan established pursuant to
this Agreement shall be Maturity Date set forth in the Credit Agreement.
(e)    The Borrower shall repay the outstanding principal amount of the
Additional Term Loan established pursuant to this Agreement in installments on
the dates and in the amounts set forth in the table below (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05 of the Credit Agreement), unless accelerated sooner pursuant to Section
9.02 of the Credit Agreement; provided that if the payment date set forth below
is not a Business Day, payment shall be due on the immediately preceding
Business Day:
Payment Dates
Principal Amortization
Payment
October 31, 2016
$2,500,000.00
January 31, 2017
$2,500,000.00
April 30, 2017
$2,500,000.00
July 31, 2017
$2,500,000.00
October 31, 2017
$2,500,000.00
January 31, 2018
$2,500,000.00
April 30, 2018
$3,750,000.00
July 31, 2018
$3,750,000.00
October 31, 2018
$3,750,000.00
January 31, 2019
$3,750,000.00
April 30, 2019
$5,000,000.00
July 31, 2019
$5,000,000.00
October 31, 2019
$5,000,000.00
January 31, 2020
$5,000,000.00



2


CHAR1\1464890v5

--------------------------------------------------------------------------------




The Outstanding Amount of the Additional Term Loan established pursuant to this
Agreement, together with unpaid accrued interest, shall be due and payable in
full on the Maturity Date.
3.    Amendments to Credit Agreement. The Credit Agreement is amended as
follows:


(a)The following new definitions are included in Section 1.01 of the Credit
Agreement in the proper alphabetical order as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
    
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Third Amendment Effective Date” means May 20, 2016.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)The definition of “Joint Lead Arrangers” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
Wells Fargo Securities, in their capacities as joint lead arrangers and joint
bookrunners.


3


CHAR1\1464890v5

--------------------------------------------------------------------------------




(c)Clause (d) in the definition of “Defaulting Lender” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


(d)Section 1.03(b) of the Credit Agreement is hereby amended by inserting the
phrase “determining compliance with any covenant contained herein, including
for” immediately following the phrase “for the purposes of” in the last sentence
thereof.


(e)The introductory paragraph to Section 2.01(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


At any time after the Third Amendment Effective Date, the Borrower may, at any
time, upon written notice to the Administrative Agent, establish additional
credit facilities (collectively, the “Incremental Credit Facilities”) by
increasing the Aggregate Revolving Commitments and/or establishing one (1) or
more additional term loans (each such term loan, an “Additional Term Loan” and,
together with the Term Loan A and any other Additional Term Loans, collectively,
the “Term Loans”) at any time prior to the date that is six (6) months prior to
the Maturity Date; provided that, in any such case:


(f)Section 2.01(c)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(i)    the aggregate amount of loans and commitments for all Incremental Credit
Facilities established after the Third Amendment Effective Date as an
Incremental Credit Facility shall not exceed (determined on the date such
Incremental Credit Facilities are established) the greater of (A) ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000) and (B) an aggregate amount such that,
after giving effect to such Incremental Credit Facility on a Pro Forma Basis
(assuming for purposes hereof, that the amount of the incremental commitments is
fully drawn and funded), the Consolidated Senior Secured Leverage Ratio does not
exceed 2.25:1.00;


(g)The last sentence in Section 2.15(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting


4


CHAR1\1464890v5

--------------------------------------------------------------------------------




Lender’s increased exposure following such reallocation; provided, however, that
any such claim shall be subject to Section 11.19.


(h)
A new Section 6.21 is hereby added to the Credit Agreement to read as follows:



6.21    No EEA Financial Institution.


No Credit Party is an EEA Financial Institution.


(i)
The reference to “2.75:1.00” in Section 8.01(i) is hereby amended to read
“3.00:1.00”.



(j)Section 8.09(d)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(i) the aggregate price paid for all such repurchased, redeemed, acquired or
retired Equity Interests may not exceed $25,000,000 in any twelve (12)-month
period plus the portion of such amount available but unused from prior twelve
(12)-month periods and


(k)
Section 8.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

    
8.12    Capital Expenditures.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make or become legally obligated to make Consolidated Capital
Expenditures (excluding normal replacements and maintenance that are properly
charged to current operations), except for Consolidated Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and its Restricted Subsidiaries, the sum of (i) $200,000,000 during any fiscal
year plus (ii) Consolidated Capital Proceeds during such fiscal year plus (iii)
thirty percent (30%) of Consolidated EBITDA (determined after giving effect to
all Permitted Acquisitions on a Pro Forma Basis), provided that the amount set
forth in this clause (iii) shall be available only to the extent that there
shall exist no Default or Event of Default immediately before and immediately
after giving effect to any proposed expenditure.


(l)A new Section 11.19 is hereby added to the Credit Agreement immediately
following Section 11.18 of the Credit Agreement to read as follows:


11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and




5


CHAR1\1464890v5

--------------------------------------------------------------------------------




(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


4.    Conditions Precedent. This Agreement shall be effective upon satisfaction
or waiver in accordance with Section 11.01 of the Credit Agreement of the
following conditions precedent (the “Effective Date”):


(a)    Execution of Agreement. Receipt of counterparts of this Agreement
executed by a duly authorized officer of each of the Borrower, the Guarantors,
the Administrative Agent, the Required Lenders and each Incremental Lender.
 
(b)    Organization Documents, Resolutions, Etc. Receipt of the following (or
their equivalent) for each Credit Party, each (other than with respect to
clause (iv)) certified by the secretary or assistant secretary of such Credit
Party as of the Effective Date to be true and correct and in force and effect:


(i)    Articles of Incorporation. Copies of the articles of incorporation or
charter documents certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its organization, or, if
applicable, a certificate of the secretary or assistant secretary of such Credit
Party as of the Effective Date certifying that no changes have been made to the
articles of incorporation or charter documents of such Credit Party since date
on which such documents were previously delivered to the Administrative Agent.


(ii)    Resolutions. Copies of resolutions of the board of directors or
comparable managing body approving and adopting the Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof.


(iii)    Bylaws. Copies of the bylaws, operating agreement or partnership
agreement or, if applicable, a certificate of the secretary or assistant
secretary of such Credit Party as of the Effective Date certifying that no
change has been made to the bylaws, operating agreement or partnership agreement
of such Credit Party since the date on which such documents were previously
delivered to the Administrative Agent.


(iv)    Good Standing. Copies, where applicable, of certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate Governmental Authorities of the State of organization.




6


CHAR1\1464890v5

--------------------------------------------------------------------------------




(c)    Certificates. Receipt of (A) a compliance certificate from a Responsible
Officer of the Borrower demonstrating compliance with the financial covenants in
Section 7.07 of the Credit Agreement after giving effect to the Additional Term
Loan established pursuant to this Agreement on a Pro Forma Basis (assuming for
purposes hereof, that such Additional Term Loan is fully drawn and funded), and
(B) a certificate from a Responsible Officer of the Borrower certifying that the
conditions set forth in Sections 2.01(c)(v), 5.02(a)(i) and 5.02(a)(ii) of the
Credit Agreement have been satisfied.


(d)    Fees and Expenses. Receipt by the Administrative Agent and the Lenders of
all fees then owing on the Effective Date and receipt by legal counsel to the
Administrative Agent of all reasonable and documented fees, expenses and
disbursements required to be paid on or before the Effective Date that have been
invoiced a reasonable period of time prior to the Effective Date.


5.    Miscellaneous.


(a)    [Reserved].


(b)    Each Credit Party (i) agrees to all of the terms and conditions of this
Agreement, (ii) agrees that, except as expressly set forth in this Agreement,
this Agreement and all documents executed in connection herewith do not operate
to reduce or discharge its obligations under the Credit Agreement or the other
Credit Documents or any certificates, documents, agreements and instruments
executed in connection therewith, (iii) affirms all of its obligations under the
Credit Documents, (iv) agrees that this Agreement shall in no manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Credit
Documents and (v) affirms that each of the Liens granted in or pursuant to the
Credit Documents are valid and subsisting.


(c)    Effective as of the Effective Date, all references to the Credit
Agreement in each of the Credit Documents shall mean the Credit Agreement as
amended by this Agreement. This Amendment is a Credit Document.


(d)    Each of the Credit Parties hereby represents and warrants to the
Administrative Agent as follows:




(i)    such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;


(ii)    this Agreement has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity); and


(iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Agreement.


(e)    Each Credit Party represents and warrants to the Lenders that after
giving effect to this Agreement (i) the representations and warranties of such
Credit Party set forth in Article VI of the Credit Agreement and the other
Credit Documents are (x) with respect to representations and warranties that


7


CHAR1\1464890v5

--------------------------------------------------------------------------------




contain a materiality qualification, true and correct (after giving effect to
such materiality qualification set forth therein) and (y) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, as of the date hereof with the same
effect as if made on an as of the date hereof, except to the extent such
representation and warranties expressly relate solely to an earlier date in
which case such representations and warranties were (A) with respect to
representations and warranties that contain a materiality qualification, true
and correct (after giving effect to such materiality qualification set forth
therein) and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects,
in each case, as of such earlier date and (ii) no Default exits.


(f)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Agreement by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.


(g)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


[Signature pages follow]








8


CHAR1\1464890v5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation




By: /s/ H. Andrew DeFerrari     
Name: H. Andrew DeFerrari
Title: Senior Vice President and Chief Financial Officer


 


GUARANTORS:


ANSCO & ASSOCIATES, LLC
a Delaware limited liability company
APEX DIGITAL, LLC
a Delaware limited liability company
BLAIR PARK SERVICES, LLC
a Delaware limited liability company


BROADBAND EXPRESS, LLC
a Delaware limited liability company
BROADBAND INSTALLATION SERVICES, LLC
a Delaware limited liability company
C-2 UTILITY CONTRACTORS, LLC
a Delaware limited liability company
CABLECOM, LLC
a Delaware limited liability company
CAVO BROADBAND COMMUNICATIONS, LLC
a Delaware limited liability company
CCLC, INC.
a Delaware corporation
By: /s/ H. Andrew DeFerrari      
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on next page]













DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





 


CLEARLIGHT TECHNOLOGIES, LLC
a Minnesota limited liability company


CMI SERVICES, LLC
a Florida limited liability company
COMMUNICATIONS CONSTRUCTION GROUP, LLC
a Delaware limited liability company


DYCOM CAPITAL MANAGEMENT, INC. 
a Delaware corporation


DYCOM CORPORATE IDENTITY, INC.
a Delaware corporation
DYCOM IDENTITY, LLC
a Delaware limited liability company
DYCOM INVESTMENTS, INC.
a Delaware corporation
ENGINEERING ASSOCIATES, LLC
a Georgia limited liability company
ERVIN CABLE CONSTRUCTION, LLC 
a Delaware limited liability company
FIBER TECHNOLOGIES SOLUTIONS, LLC,
a Delaware limited liability company
GLOBE COMMUNICATIONS, LLC 
a North Carolina limited liability company
GOLDEN STATE UTILITY CO.
a Delaware corporation


IVY H. SMITH COMPANY, LLC 
a Delaware limited liability company


By: /s/ H. Andrew DeFerrari      
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on next page]











DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





 


KANAAN COMMUNICATIONS, LLC
a Delaware limited liability company
LAMBERT’S CABLE SPLICING COMPANY, LLC 
a Delaware limited liability company
LOCATING, INC.
a Washington corporation
NEOCOM SOLUTIONS, LLC
a Georgia limited liability company


NICHOLS CONSTRUCTION, LLC
a Delaware limited liability company
NIELS FUGAL SONS COMPANY, LLC
a Delaware limited liability company


NORTH SKY COMMUNICATIONS, LLC
a Delaware limited liability company
PARKSIDE SITE & UTILITY COMPANY CORPORATION
a Delaware corporation
PARKSIDE UTILITY CONSTRUCTION, LLC
a Delaware limited liability company
PAULEY CONSTRUCTION, LLC
an Arizona limited liability company


PBG ACQUISITION V, LLC
a Delaware limited liability company
POINT TO POINT COMMUNICATIONS, INC.
a Louisiana corporation
PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC
a Delaware limited liability company
PRINCE TELECOM, LLC
a Delaware limited liability company
By: /s/ H. Andrew DeFerrari      
Name: H. Andrew DeFerrari
Title: Treasurer
[Signatures continue on next page]









DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





 


PROFESSIONAL TELECONCEPTS, LLC
an Illinois limited liability company


PROFESSIONAL TELECONCEPTS, LLC
a New York limited liability company


RJE TELECOM, LLC
a Delaware limited liability company


SAGE TELECOMMUNICATIONS CORP. OF COLORADO, LLC
a Colorado limited liability company


SPECTRUM WIRELESS SOLUTIONS, LLC
a Delaware limited liability company


STAR CONSTRUCTION, LLC 
a Delaware limited liability company


STEVENS COMMUNICATIONS, LLC
a Delaware limited liability company
TCS COMMUNICATIONS, LLC 
a Delaware limited liability company
TELCOM CONSTRUCTION, INC.
a Minnesota corporation
TESINC, LLC
a Delaware limited liability company


TJADER & HIGHSTROM UTILITY SERVICES, LLC
a Delaware limited liability company
TRAWICK CONSTRUCTION COMPANY, LLC
a Florida limited liability company
TRIPLE-D COMMUNICATIONS, LLC
a Delaware limited liability company
UNDERGROUND SPECIALTIES, LLC
a Delaware limited liability company
UTILIQUEST, LLC 
a Georgia limited liability company
By: /s/ H. Andrew DeFerrari      
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on next page]





DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





 


VCI CONSTRUCTION, LLC
a Delaware limited liability company
VCI UTILITY SERVICES HOLDINGS, LLC
a Delaware limited liability company
WHITE MOUNTAIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company


By: /s/ H. Andrew DeFerrari      
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on next page]



DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------







 


MIDTOWN EXPRESS, LLC
a Delaware limited liability company
By: /s/ William P. Healy 
Name: William P. Healy
Title: President


OSP SERVICES, LLC
a Delaware limited liability company
By: /s/ William J. Ptak 
Name: William J. Ptak
Title: President
VCI UTILITY SERVICES, LLC
a Delaware limited liability company
By: /s/ Frank G. Madera 
Name: Frank G. Madera
Title: President







DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------







ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Aamir Saleem
Name: Aamir Saleem
Title: Vice President
LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer, Swingline Lender and an Incremental Lender

By: /s/ Matthew N. Walt
Name: Matthew N. Walt
Title: Vice President








DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an Incremental Lender
By: /s/ Kay Reedy
Name: Kay Reedy
Title: Managing Director


DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY
By: /s/ C. William Buchholz
Name: C. William Buchholz
Title: Senior Vice President


DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
By: /s/ Britton S. Core
Name: Britton S. Core
Title: Senior Vice President




DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





SUNTRUST BANK
By: /s/ Anika Kirs
Name: Anika Kirs
Title: Vice President




DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





CITIZENS BANK, N.A.
By: /s/ Jason Upham
Name: Jason Upham
Title: Assistant Vice President




DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





FIFTH THIRD BANK
By: /s/ Trey Fogg
Name: Trey Fogg
Title: Vice President




DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





COMPASS BANK
By: /s/ Peter Lewin
Name: Peter Lewin
Title: Senior Vice President




DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





REGIONS BANK    
By: /s/ Alfred J. Bacchi
Name: Alfred J. Bacchi
Title: Managing Director




DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA    
By: /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory






DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------






FLORIDA COMMUNITY BANK


By: /s/ Jonathan Simoens
Name: Jonathan Simoens
Title: SVP








DYCOM INDUSTRIES, INC.
THIRD AMENDMENT



--------------------------------------------------------------------------------






Schedule 2.01


Lender
Term Loan
Commitment
Applicable
 Percentage of Term
Loan Commitment
Bank of America, N.A.
$40,000,000.00
20.000000000%
Wells Fargo Bank, National Association
$40,000,000.00
20.000000000%
SunTrust Bank
$30,000,000.00
15.000000000%
PNC Bank, National Association
$20,000,000.00
10.000000000%
Citizens Bank
$20,000,000.00
10.000000000%
Goldman Sachs Bank USA
$20,000,000.00
10.000000000%
Regions Bank
$20,000,000.00
10.000000000%
Florida Community Bank
$10,000,000.00
5.000000000%
Total:
$200,000,000.00
100.000000000%







DYCOM INDUSTRIES, INC.
THIRD AMENDMENT

